Name: Council Regulation (EC) NoÃ 595/2008 of 16Ã June 2008 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  fisheries;  agricultural activity
 Date Published: nan

 25.6.2008 EN Official Journal of the European Union L 164/1 COUNCIL REGULATION (EC) No 595/2008 of 16 June 2008 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) It is in the Community's interest to suspend partially or totally the autonomous common customs tariff duties on a number of new products not listed in the Annex to Council Regulation (EC) No 1255/96 (1). (2) The CN and TARIC codes 5603121020 and 8504408420 for two products which are listed in the Annex to Regulation (EC) No 1255/96 should be withdrawn from that list because it is no longer in the Community's interest to maintain suspension of autonomous common customs tariff duties. (3) In addition, the descriptions of eight products need to be altered in order to take account of technical product developments and economic trends on the market. Those products should be considered as withdrawn from the list and should as a consequence be inserted in it as new products. (4) Experience has shown the need to provide for an expiry date for the suspensions listed in Regulation (EC) No 1255/96 to ensure that account is taken of technological and economic changes. That should not exclude the premature termination of certain measures or their continuation beyond that period, if economic reasons are submitted, in accordance with the principles laid down in the Commission Communication of 1998 concerning autonomous tariff suspensions and quotas (2). (5) Regulation (EC) No 1255/96 should therefore be amended accordingly. (6) Having regard to the economic importance of this Regulation, it is necessary to rely on the grounds of urgency provided for in point 1.3 of the Protocol on the role of national parliaments in the European Union annexed to the Treaty on European Union and to the Treaties establishing the European Communities. (7) Since the suspensions laid down in this Regulation have to take effect from 1 July 2008, this Regulation should apply from the same date and enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 is hereby amended as follows: 1. the rows for the products listed in Annex I to this Regulation shall be inserted; 2. the rows for the products for which the CN and TARIC codes are given in Annex II to this Regulation shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 June 2008. For the Council The President D. RUPEL (1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1527/2007 (OJ L 349, 31.12.2007, p. 7). (2) OJ C 128, 25.4.1998, p. 2. ANNEX I Products referred to in Article 1(1): CN code TARIC Description Rate of autonomous duty Validity period ex 2008 60 19 30 Sweet cherries containing added spirit, whether or not with a sugar content of 9 % by weight, of a diameter of not more than 19,9 mm with stone, for use in chocolate products (1) 10 % (2) 1.7.2008-31.12.2012 ex 2008 60 39 30 ex 2835 10 00 10 Sodium hypophosphite monohydrate 0 % 1.7.2008-31.12.2012 ex 2839 19 00 10 Disodium disilicate 0 % 1.7.2008-31.12.2012 ex 2841 80 00 10 Diammonium wolframate (ammonium paratungstate) 0 % 1.7.2008-31.12.2012 ex 2850 00 20 30 Titanium nitride with a particle size of not more than 250 nm 0 % 1.7.2008-31.12.2012 ex 2930 90 85 82 Sodium toluene-4-sulphinate 0 % 1.7.2008-31.12.2012 ex 2930 90 85 83 Methyl-p-tolyl sulphone 0 % 1.7.2008-31.12.2012 ex 2934 20 80 40 1,2-Benzisothiazol-3(2H)-one (Benzisothiazolinone (BIT)) 0 % 1.7.2008-31.12.2012 ex 3808 93 15 10 Preparation based on a concentrate containing by weight 45 % or more but not more than 55 % of the active herbicidal ingredient Penoxsulam as an aqueous suspension 0 % 1.7.2008-31.12.2012 ex 3815 19 90 41 Catalysts in the form of tablets, consisting of 60 % ( ± 2 %) by weight of copper oxide on a support of aluminium oxide 0 % 1.7.2008-31.12.2012 ex 3815 90 90 85 Catalyst based on aluminosilicate (zeolite), for the alkylation of aromatic hydrocarbons, for the transalkylation of alkylaromatic hydrocarbons or for the oligomerisation of olefins (1) 0 % 1.7.2008-31.12.2012 ex 3824 90 97 70 Paste containing by weight 75 % or more, but not more than 85 % of copper, and also containing inorganic oxides, ethyl cellulose and a solvent 0 % 1.7.2008-31.12.2012 ex 3824 90 97 78 Mixture of phytosterols derived from wood and wood based oils (tall oil), in the form of powder with a particle size not more than 300 Ã ¼m, containing by weight:  60 % or more, but not more than 80 % of sitosterols,  not more than 15 % of campesterols,  not more than 5 % of stigmasterols,  not more than 15 % of betasitostanols 0 % 1.7.2008-31.12.2012 ex 3904 10 00 20 Poly(vinyl chloride) powder, not mixed with any other substances, with a degree of polymerisation of 1 000 ( ± 100) monomer units, a coefficient of heat transmission (K-value) of 60 or more, but not more than 70, a bulk density of 0,35 g/cm3 or more, but not more than 0,55 g/cm3, a volatile material content of less than 0,35 % by weight, a medium average grain size of 40 Ã ¼m or more, but not more than 70 Ã ¼m and a sieve non- passing fraction at a mesh width of 120 Ã ¼m of not more than 1 % by weight, not containing any vinyl acetate monomers, for the manufacture of battery separators (1) 0 % 1.7.2008-31.12.2012 ex 3919 10 69 91 Acrylic foam tape, covered on one side with a heat activatable adhesive or an acrylic pressure sensitive adhesive and on the other side with an acrylic pressure sensitive adhesive and a release sheet, of a peel adhesion at an angle of 90 ° of more than 25 N/cm (as determined by the ASTM D 3330 method) 0 % 1.7.2008-31.12.2012 ex 3919 90 69 96 ex 3919 90 69 97 Rolls of biaxially oriented polypropylene film with:  a self adhesive coating,  a width of 363 mm or more, but not more than 507 mm,  a total film thickness of 10 Ã ¼m or more but not more than 100 Ã ¼m, for use in the protection of LCD displays during the manufacturing of LCD modules (1) 0 % 1.7.2008-31.12.2012 ex 3920 62 19 80 Poly(ethylene terephtalate) film of a thickness of not more than 20 Ã ¼m, coated on both sides with a gas barrier layer consisting of a polymeric matrix in which silica has been dispersed and of a thickness of not more than 2 Ã ¼m 0 % 1.7.2008-31.12.2012 ex 3920 62 19 82 ex 3920 92 00 30 Polyamide film of a thickness of not more than 20 Ã ¼m, coated on both sides with a gas barrier layer which consists of a polymeric matrix in which silica has been dispersed and of a thickness not exceeding 2 Ã ¼m 0 % 1.7.2008-31.12.2012 ex 5603 11 10 20 Non-wovens, not weighing more than 20 g/m2, containing spun-bonded and melt-blown filaments put together in a sandwich way with the two outer layers containing fine endless filaments (not less than 10 Ã ¼m but not more than 20 Ã ¼m in diameter) and the inner layer containing super-fine endless filaments (not less than 1 Ã ¼m but not more than 5 Ã ¼m in diameter), for the manufacture of napkins and napkin liners for babies and similar sanitary napkins (1) 0 % 1.7.2008-31.12.2012 ex 5603 11 90 20 ex 5603 12 90 50 Non-woven:  weighing 30 g/m2 or more, but not more than 60 g/m2,  containing fibres of polypropylene or of polypropylene and polyethylene,  whether or not printed, with:  on one side, 65 % of the total surface area having circular bobbles of 4 mm in diameter, consisting of anchored, elevated un-bonded curly fibres, suitable for the engagement of extruded hook materials, and the remaining 35 % of the surface area being bonded,  and on other side a smooth untextured surface, for use in the manufacture of napkins and napkin liners for babies and similar sanitary articles (1) 0 % 1.7.2008-31.12.2012 ex 7005 10 25 10 Float glass:  of a thickness of 2,0 mm or more but not more than 2,4 mm,  coated on one surface with a fluorine doped tin dioxide reflective layer 0 % 1.7.2008-31.12.2012 ex 7005 10 30 10 Float glass:  of a thickness of 4,0 mm or more but not more than 4,2 mm,  with a light transmission of 91 % or more measured using a D-type light source,  coated on one surface with a fluorine doped tin dioxide reflective layer 0 % 1.7.2008-31.12.2012 ex 7006 00 90 60 Soda-lime glass plates with:  a strain point of more than 570 °C  a thickness of 1,7 mm or more but not more than 2,9 mm  dimensions of 1 144 mm ( ± 0,5 mm) Ã  670 mm ( ± 0,5 mm) or 1 164 mm ( ± 0,5 mm) Ã  649 mm ( ± 0,5 mm)  and whether or not containing:  an Indium-tin oxide film, or  a grid of electrodes made from silver paste covered by dielectric material 0 % 1.7.2008-31.12.2012 ex 8529 90 92 46 ex 7007 19 20 20 Tempered or semi-tempered glass plate of a diagonal size of 81 cm or more, but not exceeding 186 cm, with one or more polymer layers, whether or not painted or with coloured or black ceramics around the surrounding edges, for use in the manufacture of goods falling within heading 8528 (1) 0 % 1.7.2008-31.12.2012 ex 7606 12 10 10 Strip of an alloy of aluminium and magnesium, containing by weight:  93,3 % or more of aluminium,  2,2 % or more but not more than 5 % of magnesium, and  not more than 1,8 % of other elements, in rolls, of a thickness of 0,14 mm or more but not more than 0,40 mm and a width of 12,5 mm or more but not more than 89 mm, with a tensile strength of 285 N/mm2 or more and an elongation at break of 1,0 % or more 0 % 1.7.2008-31.12.2012 ex 7607 11 90 20 ex 7607 20 99 10 Aluminium laminated film of a total thickness of not more than 0,123 mm, comprising of a layer of aluminium of a thickness of not more than 0,040 mm, polyamide and polypropylene base films, and a protective coating against corrosion by hydrofluoric acid, for use in the manufacture of lithium polymer batteries (1) 0 % 1.7.2008-31.12.2012 ex 8108 90 30 10 Titanium alloy rods complying with standard EN 2002-1 or EN 4267 0 % 1.7.2008-31.12.2012 ex 8108 90 30 20 Bars, rods and wire of alloy of titanium and aluminium, containing by weight 1 % or more but not more than 2 % of aluminium, for use in the manufacture of silencers and exhaust pipes of subheadings 8708 92 or 8714 19 (1) 0 % 1.7.2008-31.12.2012 ex 8108 90 50 30 Alloy of titanium and silicon, containing by weight 0,15 % or more but not more than 0,60 % of silicon, in sheets or rolls, for use in the manufacture of:  exhaust systems for internal combustion engines or  tubes and pipes of subheading 8108 90 60 (1) 0 % 1.7.2008-31.12.2012 ex 8108 90 50 40 Titanium-alloy sheets for the manufacture of structural parts of aircrafts (1) 0 % 1.7.2008-31.12.2012 ex 8108 90 50 50 Plates, sheets, strips and foils of an alloy of titanium, copper and niobium, containing by weight 0,8 % or more but not more than 1,2 % of copper and 0,4 % or more but not more than 0,6 % of niobium 0 % 1.7.2008-31.12.2012 ex 8113 00 90 10 Carrier plate of aluminium silicon carbide (AlSiC-9) for electronic circuits 0 % 1.7.2008-31.12.2012 ex 8407 33 90 10 Spark-ignition reciprocating or rotary internal combustion piston engines, having a cylinder capacity of not less than 300 cm3 and a power of not less than 6 kW but not exceeding 20,0 kW, for the manufacture of:  self-propelled lawn mowers, with a seat of sub-heading 8433 11 51  tractors of subheading 8701 90 11, whose main function is that of a lawn mower  four stroke mowers with motor of a cylinder capacity of not less than 300 cm3 of subheading 8433 20 10 or  snowploughs and snow blowers of subheading 8430 20 (1) 0 % 1.7.2008-31.12.2012 ex 8407 90 80 10 ex 8407 90 90 10 ex 8407 90 10 20 Two-stroke internal combustion engines, having a cylinder capacity not exceeding 125 cm3, for the manufacture of lawnmowers of sub-heading 8433 11 or snowploughs and snow blowers of subheading 8430 20 (1) 0 % 1.7.2008-31.12.2012 ex 8536 69 90 20 Pitch connector for use in the manufacture of LCD television reception apparatus (1) 0 % 1.7.2008-31.12.2012 ex 9001 20 00 10 Material consisting of a polarising film, whether or not on rolls, supported on one or both sides by transparent material 0 % 1.7.2008-31.12.2012 ex 9405 40 39 10 Ambient light module with a length of 300 mm or more, but not exceeding 600 mm, based on a light engine of a series of three3 or more, but not more than nine specific one chip red green and blue light emitting diodes mounted on a PCB, with light coupled to the front and/or back of the Flat TV set (1) 0 % 1.7.2008-31.12.2008 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1). (2) The specific additional duty is applicable. ANNEX II Products referred to in Article 1(2): CN code TARIC 3815 90 90 85 3919 10 69 91 3919 90 69 96 5603 11 10 20 5603 11 90 20 5603 12 10 20 5603 12 90 50 7607 20 99 10 8108 90 50 30 8407 33 90 10 8407 90 80 10 8407 90 90 10 8407 90 10 20 8504 40 84 20 9001 20 00 10